Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 66,   “wherein the radio network equipment central unit of an IAB donor node” is not a sentence, it is not clear what the limitation is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-55, 57-63, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US20170265175) in view of Datta (US 20120030751).
Regarding claim 49, 57, 65,  Gandhi  discloses a method performed by radio network equipment (fig. 5), the method comprising: 
transmitting, to a radio network equipment central unit, a message that indicates an update to a transport layer address of a radio network equipment distributed unit from an old transport layer address to a new transport layer address (fig. 5, step 506, [0012][0050] [0062][0067-70], the master HeNB 310 sends a modification/update message including the transport layer addresses, upon receiving the modification message, designating or assigning or changing the indicated transport layer address as the new transport layer address; implemented in the distributed network elements or unit; in a base station, installing functionality related to control and user plane or functionality related distributed unit), 
wherein the message indicates the old transport layer address and indicates the new transport layer address (fig. 5, [0067-70], if e.g. a second bearer is switched from the Secondary HeNB 312 to the Master HeNB 310, then the E-RAB Modification Indication message of step 506 would indicate the second bearer as a bearer that is being modified, and in an entry providing information for the second bearer would include a (new) transport layer address of the Master HeNB 310. Here, the indication of the second bearer is being modified implies that the second bearer contained the old transport layer address indicated earlier when the second bearer was setup).
	Gandhi discloses the second bearer has been modified which implies the transport layer addresses have been changed. Although as examiner pointed out this is implied in Gandhi, it is not specifically disclosed. However, this feature would have been obvious as shown by Datta.
Datta discloses  the message indicates the old transport layer address and indicates the new transport layer address (Datta, abstract, [0061], the change modification message includes the old IP address  and the new IP address).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gandhi  with the teachings given by Datta . The motivation for doing so would have been to provide more efficient and secure operation and load balancing by notifying the addresses changing (Datta, abstract).

Regarding claim 50, 58,  Gandhi  discloses the method of claim 49, wherein multiple user plane bearers or transport layer tunnels are each associated with the old transport layer address, and wherein a transport layer address associated with each of the multiple user plane bearers or transport layer tunnels is to be updated from the old transport layer address to the new transport layer address ([0067-70], the message includes the transport layer addresses for all the bearers; depending on whether the bearers are to be modified/updated or not, the nodes may retain the old transport layer addresses or the transport layer addresses are to be updated or changed).

Regarding claim 51, 59,  Gandhi  and Datta  disclose the method of claim 49, wherein the message indicates that, for each of multiple user plane bearers associated with the radio network equipment distributed unit, a transport layer address of a transport layer tunnel endpoint of the user plane bearer is to be changed from the old transport layer address to the new transport layer address (fig. 5, [0012] [0062][0067-70], if e.g. a second bearer is switched from the Secondary HeNB 312 to the Master HeNB 310, then the E-RAB Modification Indication message of step 506 would indicate the second bearer as a bearer that is being modified, and in an entry providing information for the second bearer would include a (new) transport layer address of the Master HeNB 310; Datta , [0061]).

Regarding claim 52, 60,  Gandhi  and Datta  disclose the method of claim 51, wherein the message indicates, for each of the multiple user plane bearers associated with the radio network equipment distributed unit, an update to transport layer information for the transport layer tunnel endpoint of the user plane bearer from old transport layer information to new transport layer information, wherein the message includes the old transport layer information and includes the new transport layer information, wherein the old transport layer information includes the old transport layer address and the new transport layer information includes the new transport layer address (Gandhi, [0012][0062][0067-70], modification/update message including indication which bearer is to be modified and the transport layer addresses and TEID; Datta , [0061]).  The motivation of the combination is same as in claim 49.

Regarding claim 53, 61, Gandhi  discloses the method of claim 52, wherein the old transport layer information further includes an old tunnel endpoint identity (TEID), and wherein the new transport layer information further includes a new TEID (Gandhi , [0067-80]; Datta , [0061]). The motivation of the combination is same as in claim 49.

Regarding claim 54, 62, Gandhi  discloses the method of claim 51, wherein a transport layer tunnel endpoint is an endpoint of an F1-U tunnel or a GTP-U tunnel (Gandhi , [0069]).
	It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 55, 63, Gandhi  discloses the method of claim 50, wherein at least some of the multiple user plane bearers are associated with different wireless devices ([0067-70], bearers can be associated with 312 or 314, 310, etc).


 Claims 56, 64, 66-68  are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Datta  further in view of Park (US 20190053193).
Regarding claim 56, 64, Gandhi discloses the method of claim 49, 
Gandhi  does not explicitly disclose wherein the message is a F1 application part (AP) protocol message.
Park discloses wherein the message is a F1 application part (AP) protocol message (Park, [0271] [0377], the purpose of the F1 Setup procedure may be to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the F1 interface (i.e. CU-DU interface).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gandhi  with the teachings given by Park . The motivation for doing so would have been to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the F1 interface and to support flexibility to move RAN functions between CU and DU depending on service requirements and/or network environments (Park, [0191][0377]). 

Regarding claim 66, Gandhi  discloses the method of claim 65, 
Gandhi does not explicitly disclose wherein the radio network equipment distributed unit is a distributed unit of an integrated access backhaul (IAB) node, and wherein the radio network equipment central unit of an IAB donor node.
Park discloses wherein the radio network equipment distributed unit is a distributed unit of an integrated access backhaul (IAB) node, and wherein the radio network equipment central unit of an IAB donor node (Park, fig. 13, [0191][0208],  a base station may comprise a gNB, eNB, Integrated Access and Backhaul (IAB) node; a gNB-CU may be interpreted as a centralized base station or IAB donor node; a gNB-DU may be interpreted as a distributed base station (e.g. eNB-DU, or IAB-DU).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gandhi  with the teachings given by Park . The motivation for doing so would have been to support flexibility to move RAN functions between CU and DU depending on service requirements and/or network environments (Park, [0191]).

Regarding claim 67, Gandhi  and Park disclose the method of claim 66, wherein said assigning is performed responsive to, or as part of a procedure for, a change in a parent IAB node of the IAB node or an IAB donor node of the IAB node (Gandhi, fig. 5, [0067-70], if e.g. a second bearer is switched from the Secondary HeNB 312 to the Master HeNB 310, then the E-RAB Modification Indication message of step 506 would indicate the second bearer as a bearer that is being modified, and in an entry providing information for the second bearer would include a (new) transport layer address of the Master HeNB 310; Park, [0208]).

Regarding claim 68, Gandhi  discloses the method of claim 65, 
Gandhi  does not explicitly disclose wherein the radio network equipment distributed unit is a distributed unit of radio network equipment and the radio network equipment central unit is a central unit of the same radio network equipment.
Park discloses wherein the radio network equipment distributed unit is a distributed unit of radio network equipment and the radio network equipment central unit is a central unit of the same radio network equipment (Park, figs. 13, 17, [0191], the base station has both gNB-CU and gNB-DU).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gandhi  with the teachings given by Park . The motivation for doing so would have been to support flexibility to move RAN functions between CU and DU depending on service requirements and/or network environments (Park, [0191]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474